Citation Nr: 9907990	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1973 to March 
1975.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).


FINDING OF FACT

The veteran's service-connected sarcoidosis is manifested by 
mild fibrosis and shortness of breath on exertion but without 
evidence of a requirement for medication maintenance, or 
moderate dyspnea on slight exertion which is confirmed by 
pulmonary function tests.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6899-6802 
(1995); 38 C.F.R. § 4.97, Diagnostic Code 6846 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
findings of sarcoidosis.  A chest x-ray as part of the 
service separation examination in 1975, was negative for 
abnormalities.  In March 1976, VA outpatient treatment 
records indicated that the veteran complained of a cough and 
shortness of breath of 2 months duration.  A chest x-ray 
revealed multiple nodules in both lungs.  Nodular sarcoidosis 
was found.  X-rays in June 1979 showed interstitial fibrosis.  
Pulmonary function tests revealed forced vital capacity was 
82 percent and total lung capacity was 61 percent.  
Examination found sarcoidosis without systemic involvement.  
A VA examination in August 1979, revealed no abnormal sounds 
on percussion or auscultation of the respiratory system.  A 
chest x-ray showed fibronodule changes distributed throughout 
the lungs.  The diagnoses included sarcoidosis.  

The veteran was admitted to a VA facility in April 1983, with 
complaints of dyspnea and a productive cough.  Pulmonary 
function tests revealed mild obstructive defect, with some 
defect in his diffusing capacity.  Liver function tests were 
increased.  The diagnosis was sarcoidosis, stage III.  A 
chest x-ray performed in July 1989, found multiple fibrous 
scars in both the right and left lungs.  Pulmonary function 
tests conducted in August 1989, indicated a forced vital 
capacity of 96 percent and a forced expiratory volume in 1 
second of 91 percent.  Spirometry was within normal limits as 
were the arterial blood gases.  A pulmonary function test 
conducted in May 1990, indicated a forced vital capacity of 
84 percent and a forced expiratory volume in 1 second of 81 
percent.  The ratio of forced expiratory volume in 1 second 
to forced vital capacity was 96 percent.  The diffusion 
capacity of carbon monoxide was 67 percent.  Spirometry was 
within normal limits as were the lung volumes and arterial 
blood gases.  A VA examination conducted in May 1990, found a 
history of sarcoidosis, inactive at that time with no 
apparent respiratory disability.  A chest x-ray indicated 
bullous emphysema and pulmonary fibrosis.  

The veteran was admitted to a VA facility in September 1991.  
X-rays at that time revealed emphysema changes; however, a 
pulmonary function test was reported as normal.  In October 
1991, a VA outpatient treatment record reported sarcoidosis 
was stable.  A pulmonary function test conducted in December 
1991, indicated a forced vital capacity of 82 percent and a 
forced expiratory volume in 1 second of 75 percent.  The 
ratio of forced expiratory volume in 1 second to forced vital 
capacity was 92 percent.  The diffusion capacity of carbon 
monoxide (uncorrected) was 73 percent.  Spirometry revealed a 
mild restrictive pattern without a bronchodilator response.  
Lung volumes indicated an elevated respiratory volume/total 
lung capacity consistent with gas trapping.  The examiner 
found the pulmonary function tests consistent with mild 
restrictive and obstructive disease.  The chest x-ray noted 
bullous emphysematous changes and parenchymal scarring, 
bilaterally.  A physical examination revealed the lungs were 
clear to auscultation and percussion.  The diagnoses included 
sarcoidosis and pulmonary emphysema.  

The veteran testified at a personal hearing before the RO in 
June 1993, that he experienced shortness of breath when 
walking about 3 blocks.  He stated that he was not short of 
breath when sitting or resting.  The veteran also stated that 
he had problems with coughing, especially during the winter.  
A VA outpatient treatment record dated in June 1993, found no 
change in the veteran's sarcoidosis.  The veteran complained 
of occasional coughing at night.  

A pulmonary function test conducted in October 1997, 
indicated a forced vital capacity of 109 percent and a forced 
expiratory volume in 1 second of 98 percent prior to 
bronchodilator.  The diffusion capacity of carbon monoxide 
(uncorrected) was 74 percent.  The computerized 
interpretation indicated minimal obstructive lung defect.  
The lung volumes were within normal limits.  The examiner 
found the spirometry within normal limits with a mild 
decrease in forced expiratory volume level ratio with a 
normal forced expiratory volume in 1 second.  An improvement 
with an inhaled bronchodilator was shown.  The examiner also 
noted a borderline decrease in diffusing capacity with a 
normal maximal diffusing capacity.  A chest x-ray indicated 
pulmonary emphysema, with mild fibrosis.  On examination, a 
one-inch difference between inspiration and expiration was 
noted at the level of the nipples.  The lungs were clear to 
percussion, auscultation, and palpation.  Hemoptysis was not 
reported.  It was noted that the veteran had at one time been 
on steroids, but was not currently.  The diagnoses included 
pulmonary sarcoidosis.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and VA outpatient, 
hospitalization, and examination reports have been included 
in his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  
Service connection is in effect for sarcoidosis, and a 
noncompensable evaluation has been assigned.  During the 
course of the instant appeal, the diagnostic codes and 
provisions relating to the respiratory system were revised, 
effective October 7, 1996.  Compare 38 C.F.R. §§ 4.96, 4.97 
(1995), with 61 Fed.Reg. 46720-46731 (Sept. 5, 1996), 
codified at 38 C.F.R. § 4.96, 4.97 (1998).  Where regulations 
change during the course of an appeal, the Board must 
determine, if possible, which set of regulations, the old or 
the new, is more favorable to the claimant and apply the one 
more favorable to the case.  VA O.G.C. Prec. Op. 11-97 at 1 
(Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VA O.G.C. Prec. Op. 11-97 at 2.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the previous regulations, the veteran's 
service-connected sarcoidosis was rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6899-6802 (1995).  When an unlisted 
residual condition is encountered which requires an analogous 
rating, the first two digits of the diagnostic code present 
that part of the rating schedule most closely identifying the 
bodily part or system involved, with a "99" assigned as the 
last two digits representing all unlisted conditions.  
38 C.F.R. § 4.27 (1998).  The veteran's sarcoidosis has 
previously been rated by analogy to pneumoconiosis.  
38 C.F.R. § 4.97, Diagnostic Code 6802 (1995).  Under 
Diagnostic Code 6802, a 10 percent evaluation was warranted 
for pneumoconiosis which is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A noncompensable rating was assigned pursuant to 38 C.F.R. § 
4.31 (1995), which provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements of a compensable rating are not met.  

The most current pulmonary function test conducted in October 
1997, as interpreted by the computer, indicated minimal 
obstructive lung defect; however, the lung volumes were 
within normal limits.  The examiner found the spirometry 
within normal limits with a mild decrease in forced 
expiratory volume level ratio with a normal forced expiratory 
volume in 1 second.  The examiner also noted a borderline 
decrease in diffusing capacity with a normal maximal 
diffusing capacity.  Nevertheless, a chest x-ray indicated 
pulmonary emphysema with mild fibrosis.  The veteran has 
testified that he experienced shortness of breath and dyspnea 
on exertion.  Applying these findings to the formerly 
applicable diagnostic criteria, the Board finds that the 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation.  38 C.F.R. § 4.7 
(1998).  As such, the Board therefore finds that a 10 percent 
rating is appropriately assigned. 

While the Board has considered whether the appellant would be 
entitled to a rating greater than 10 percent for his 
respiratory disorder under the formerly applicable diagnostic 
criteria, the Board notes that "considerable" pulmonary 
fibrosis has not been noted on the most recent examination.  
A disability rating greater than 10 percent is therefore not 
appropriately assigned.

Effective October 7, 1996, Diagnostic Code 6846 was added to 
38 C.F.R. § 4.97; the new code provides criteria for rating 
sarcoidosis with pulmonary involvement.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (1998).  This revised code provides that 
a noncompensable rating is to be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
rating is assigned for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis under the 
provisions of Diagnostic Code 6600.  Under the current rating 
criteria, a 30 percent rating is warranted for chronic 
bronchitis when there is a forced expiratory volume in 1 
second of 56 to 70 percent predicted, or a ratio of forced 
expiratory volume in 1 second to forced vital capacity of 56 
to 70 percent, or a diffusion capacity of carbon monoxide, 
single breath of 56 to 65 percent predicted.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1998).  When these requirements 
are not met, a zero percent rating is assigned.  38 C.F.R. § 
4.31 (1998).  In this case, there is no current evidence of 
record reflecting that the veteran has persistent symptoms 
requiring corticosteroids.  Additionally, the current 
pulmonary function test does not meet the required criteria 
under Diagnostic Code 6600 for a rating of 30 percent.  

Because the formerly applicable rating criteria are more 
favorable to the veteran, they are therefore applied and a 10 
percent disability rating is warranted.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 


ORDER

An increased disability rating for service-connected 
sarcoidosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


- 2 -


